Judgment unanimously affirmed. Memorandum: Defendant’s primary contention on appeal is that he was denied effective assistance of counsel. In reviewing such claims, we must consider defense counsel’s *941conduct in its entirety and take care not to confuse true ineffectiveness with mere losing tactics (see, People v Baldi, 54 NY2d 137, 146-147). From our review of the law, the evidence and the circumstances of this case, we conclude that defendant received meaningful representation.
Defendant further contends that the trial court’s errors in its charge deprived him of a fair trial. None of these alleged errors has been preserved for our review (see, CPL 470.05 [2]) and we decline to exercise our discretion to review them (see, CPL 470.15 [6]). (Appeal from judgment of Niagara County Court, Hannigan, J. — burglary, third degree; grand larceny, second degree.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.